Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1 and 6 are presented for examination and claims 2-5 and 7-10 are cancelled.
The rejection under 103 has been withdrawn since applicant’s amendments and arguments are overcome the rejection. 
EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Su on September 2, 2022.
The application has been amended as follows: 
1. (currently amended) A monitoring system, comprising:
	a calculation part for calculating, based on first charged power index values indicating charged power of an power storage system and input/output power index values indicating input/output power from a power receiving point through which the power storage system is connected to a commercial power supply system, second charged power index values indicating power charged by generated power of a power generation system connected to the power receiving point which is connected to the power storage system; and
	a diagnosis part for diagnosing presence or absence of abnormality of the power generation system based on the second charged power index values calculated by the calculation part, wherein 
	the power generation system comprises a DC power generation device and a power conditioner which converts DC power from the DC power generation device to AC power,
	the second charged power index values is calculated by the calculation part without any information from the power generation system, and
	the abnormality of power generation system is determined according to the input/output power index values indicating an output power flowing from the power receiving point to the commercial power supply system by the diagnosis part which diagnoses that there is an abnormality in the power conditioner of the power generation system when a first predetermined number of the second charged power index values are all “0”, and diagnoses that there is an abnormality in DC power generation device of the power generation system when a second predetermined number of the second charged power index values are equal to or less than a predetermined amount.
	
2-5. (cancelled)
6. (original) The monitoring system according to claim 1, wherein when the diagnosis part diagnoses that there is the abnormality in the power generation system, a notification process for notifying a user of the power storage system of this diagnosis is performed.
7-10. (cancelled) 
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements and steps as disclosed in the claims 1 and 6 with proper motivation at or before the time it was effectively filed.
Applicant's arguments and amendment filed 09/01/2022 and 8/23/2022 have been fully considered, and they are persuasive and claims 1 and 6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/              Primary Examiner, Art Unit 2119